 Case 20-34325-KRH             Doc 21-1 Filed 01/21/21 Entered 01/21/21 15:25:02        Desc
                                  Notice of Motion Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division
IN RE:

ROBERT WAYNE MAINS                                  Chapter 13
                                                    Case No. 20-34325-KRH
              Debtor

NATIONSTAR MORTGAGE LLC D/B/A
MR. COOPER

              Movant

v.

ROBERT WAYNE MAINS
8442 WHEELING ROAD
MECHANICSVILLE, VA 23116
         (Debtor)

MARGUERITE L. MAINS
8442 WHEELING ROAD
MECHANICSVILLE, VA 23116
         (Co-Debtor)

CARL M. BATES
341 DIAL 866-813-0912 CODE: 8576180
P. O. BOX 1819
RICHMOND, VA 23218
           (Trustee)

              Respondents
                                          NOTICE OF MOTION


        Nationstar Mortgage LLC d/b/a Mr. Cooper has filed papers with the court to obtain
relief from automatic stay and co-debtor automatic stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)



Daniel K. Eisenhauer, Esq., Bar # 85242
PO Box 2548
Leesburg, VA 20177
(703) 777-7101
 Case 20-34325-KRH         Doc 21-1 Filed 01/21/21 Entered 01/21/21 15:25:02                  Desc
                              Notice of Motion Page 2 of 4



        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before February 10, 2021, you or your
attorney must:

X              File with the court, at the address shown below, a written request for a hearing [or
               a written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail
               your request for hearing (or response) to the court for filing, you must mail it
               early enough so the court will receive it on or before the date stated above.

                                         Clerk of Court
                                 United States Bankruptcy Court
                                      701 East Broad Street
                                     Richmond, VA 23219

                                  You must also mail a copy to:

                                      Daniel K. Eisenhauer
                                          PO Box 2548
                                      Leesburg, VA 20177
                                        (703) 777-7101
                    Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper

                                          Carl M. Bates
                              341 Dial 866-813-0912 Code: 8576180
                                         P. O. Box 1819
                                      Richmond, VA 23218


X      Attend the hearing on the motion scheduled to be held on February 17, 2021, at 11:00
       AM in Courtroom 5000 United States Bankruptcy Court, 701 East Broad Street,
       Richmond, VA 23219.

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that relief.
Case 20-34325-KRH        Doc 21-1 Filed 01/21/21 Entered 01/21/21 15:25:02        Desc
                            Notice of Motion Page 3 of 4




Date: January 21, 2021
                                       Respectfully submitted,


                                       /s/Daniel K. Eisenhauer________
                                       Daniel K. Eisenhauer, Bar #85242
                                       Orlans PC
                                       PO Box 2548
                                       Leesburg, VA 20177
                                       (703) 777-7101
                                       Attorneys for Nationstar Mortgage LLC d/b/a Mr.
                                       Cooper
                                       deisenhauer@orlans.com
 Case 20-34325-KRH          Doc 21-1 Filed 01/21/21 Entered 01/21/21 15:25:02                Desc
                               Notice of Motion Page 4 of 4



                                   CERTIFICATE OF SERVICE

       The undersigned states that on January 21, 2021, copies of the foregoing Notice of
Motion were filed with the Clerk of the Court using the ECF system, which will send notification
of such filing to the following:

Carl M. Bates
341 Dial 866-813-0912 Code: 8576180
P. O. Box 1819
Richmond, VA 23218
station01@richchap13.com
Bankruptcy Trustee

James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508
jkane@kaneandpapa.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Notice of Motion to the following non-ECF participants:

Robert Wayne Mains
8442 Wheeling Road
Mechanicsville, VA 23116
Debtor

Marguerite L. Mains
8442 Wheeling Road
Mechanicsville, VA 23116
Co-Debtor

                                              /s/Daniel K. Eisenhauer
                                              Daniel K. Eisenhauer, Esquire
